Citation Nr: 0430593	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  98-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
traumatic neuritis of the right sciatic nerve.  

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO in Montgomery, Alabama, which increased the evaluation for 
traumatic neuritis of the right sciatic nerve from 10 percent 
to 20 percent disabling, effective September 29, 1997.  In 
May 2000 the veteran appeared and gave testimony at an RO 
hearing before a Veterans Law Judge (VLJ) and a transcript of 
that testimony is of record.  The case was remanded by the 
Board in July 2000.  

In a rating action of May 2002, the RO increased the rating 
for the veteran's traumatic neuritis of the sciatic nerve to 
40 percent disabling, effective September 29, 1997.  

In September 2002 the veteran again appeared and gave 
testimony at a hearing before a VLJ.  A transcript of this 
hearing is also in the claims folder.  The VLJs who presided 
at the May 2000 and September 2002 decisions are signatories 
to this decision.

The Board again remanded this case in May 2003.  In November 
2004 the Board granted a motion to advance this claim on its 
docket. 

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDING OF FACT

Traumatic neuritis of the veteran's right sciatic nerve is 
manifested by pain radiating to the right knee area, mild to 
moderate weakness of in the right leg muscles, less than 
marked atrophy of the right calf muscles, and mildly 
diminished sensation in the sciatic nerve distribution of the 
right leg.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
traumatic neuritis of the sciatic nerve have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Pub. L. 106-475, 
114 Stat. 2099 (Nov. 9, 2000), modified VA's duties to notify 
and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in June 2003, the RO informed the veteran 
of the evidence needed to substantiate his current claim, and 
of who was responsible for obtaining what evidence.   In 
addition, this notice letter of June 2003 informed the 
veteran of the evidence that VA needed.  The June 2003 VCAA 
notice told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.  

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 119-20.  In this case, the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Pelegrini Court made clear that it did 
not intend in such a case, for RO decisions to be vacated.  
Rather, a sufficient remedy was a remand so that the Board 
could ensure that the RO provided the required notice.  Id, 
at 120, 122-4.  The veteran essentially received that remedy 
when the RO provided the June 2003 notice.  VA has thereby 
met its obligation to notify the appellant of the evidence 
needed to substantiate his claims and of what evidence he was 
responsible for obtaining. See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It does not appear from a review of the record that, after 
further evidentiary development and earlier Board remands, 
any clinical evidence relevant to the veteran's current 
appeal is available, but not yet associated with the claims 
folder.  In addition, pursuant to the VCAA, the veteran has 
received a recent VA examination.  The examiner had access to 
all the relevant evidence of record and provided the 
necessary medical findings to evaluate the veteran's claim.  

                                                  I.  Factual 
Basis 

Service medical records reveal treatment in June 1945, for 
chronic, traumatic neuritis of the sciatic nerve that was 
said to have been incurred prior to service, when the veteran 
slipped and fell with resultant injury to his back.  

The RO granted service connection for traumatic neuritis of 
the sciatic nerve in an April 1946 rating action with a 10 
percent evaluation assigned, effective November 10, 1945.

In a statement dated in October 1997, a private physician 
reported treating the veteran during 1997 for pain and 
stiffness in the low back.  

On a VA orthopedic examination in December 1997, the veteran 
complained of chronic pain in the low back radiating into 
both legs down to the knees.  Both legs were said to be 
equally symptomatic.  Activities such as bending, lifting, 
carrying, driving in an automobile, or prolonged sitting 
exacerbated the pain.  On evaluation the veteran walked with 
a normal gait pattern and he could stand erect.  No spasm was 
noted, but there was slight tenderness over the low back 
region.  The veteran could perform toe to heel walking, and 
could squat and arise from that position.  The diagnosis was 
service connected traumatic neuritis of the right sciatic 
nerve.  

During a December 1997, VA neurological examination the 
veteran was noted to have mild lower extremity proximal 
weakness distally with strength an apparent 5/5.  The right 
lower extremity had greater weakness proximally than the left 
with strength measured 4+/5-.  Sensory examination revealed 
tenderness to light touch and pin prick.  Deep tendon 
reflexes in the lower extremities were 2+/3-.  Straight leg 
raising was negative, but the veteran's gait was antalgic.  

During the May 2000 hearing the veteran said that he had pain 
in the legs and lower back for which he was given cortisone 
shots.  He also said that he had occasional numbness in the 
right leg, and that his knee would occasionally give way 
causing him to fall.  He denied any hospitalization for his 
back or leg problems since his discharge from service and his 
treatment consisted of taking pain medication prescribed by 
the VA.  

A copy of an April 2000 magnetic resonance imaging (MRI) 
report was received at the May 2000 hearing.  This revealed 
that the veteran had degenerative changes, disc bulging, and 
facet joint hypertrophy at the three lower lumbar levels that 
produced spinal stenosis.  

Private medical statements reflect treatment and evaluations 
during the period 2000- 2001 for lumbar spinal stenosis with 
knee pain, leg cramps, and pain in the feet and numbness in 
the legs when standing still.  In the course of treatment the 
veteran reported an in-service injury to his back and a low 
back injury sustained in 1979 when he was struck by a falling 
tree.  

On evaluation in May 2001, sensation "given his age" was 
intact to position, vibration, light touch, and pinprick.  
The Rhomberg was absent; and reflexes were 3+ in the knees, 
and absent with reinforcement at the ankles.  Plantar 
reflexes were plantar on the right.  Nerve conduction studies 
were "normal for the veteran's age."  In August 2001, it 
was noted that the veteran had a normal gait.  On another 
examination in August 2001, strength was normal, and 
sensation was without significant deficit.  His gait was 
smooth, and he could toe and heel walk.  Deep tendon reflexes 
were physiologic at the patellae and hypoactive at the 
Achilles tendons.  There was no clonus.

On VA neurological examination in January 2002 the veteran 
complained of worsening pain in the lower back and right hip, 
sometimes radiating into both legs, especially the right.  He 
said that sometimes he could not walk 100 yards, and he could 
not stand for a long time.  Movements such as twisting, 
bending, stooping and coughing aggravated the pain.  

Examination of the legs revealed no swelling or cyanosis.  On 
motor evaluation there was mild to moderate weakness in the 
lower extremities that was 4+ in the proximal lower 
extremities and 5- in the distal lower extremities.  There 
was decreased sensation to pinprick in the distal lower 
extremities below the knees.  There was also decreased 
sensation to vibration distally.  Knee jerks were 2+ to 3+ in 
the knees and ankle jerks were slightly decreased.  The toes 
were down going.  Straight leg raising was positive at around 
20-30 degrees, right more than left.  There was mild 
tenderness in the lower spine.  The veteran's gait was 
antalgic.  

The examiner found that the veteran had severe pain, and that 
clinically he had mild to moderate weakness.  Moderate to 
severe spinal stenosis was also noted.

Private clinical records indicate that the veteran was 
hospitalized in March 2002 for the treatment of lumbar spinal 
stenosis and diffuse lumbar spondylosis.  During the 
hospitalization he underwent lumbar decompression at L-2 
through S-1 and in situ arthrodesis at L4-5 and L5-S1.  
Subsequent treatment for lower back and knee pain was 
reported.  

During the September 2002 hearing the veteran said that his 
right leg had been much improved by surgery performed at a 
private facility the previous March.  

During a June 2004, VA orthopedic examination, the veteran 
complained of "awful" constant pain in the lower back.  The 
pain radiating into the right leg had improved after recent 
back surgery, but the back pain had increased.  On 
evaluation, the veteran moved stiffly and with a slight limp.  
He was able to stand erect and did not use a cane or brace.  
There was tenderness to palpation in the lower back area.  

On VA neurological examination conducted in July 2004 the 
veteran said that his 2002 surgery had somewhat relieved his 
back and leg pains.  He complained of instability in the legs 
with occasional falls.  He said that he could not walk any 
distance without a recurrence of pain and weakness in the 
legs.  

On evaluation, strength and tone appeared to be full and 
equal.  "Some" atrophy of the right calf muscles was noted.  
Deep tendon reflexes were full and equal with the exception 
of absent ankle jerks.  No Babinski was present.  Sensory 
examination revealed intact vibratory and position sense, but 
there was decreased sensation to pinprick in the approximate 
sciatic or S-1 nerve root distribution.  Gait and stance were 
normal considering the veteran's age.  It was noted that he 
had a long history of sciatic type symptoms, but his more 
recent problems with increased leg pain and difficulties 
appear to be primarily related to spinal stenosis, due to 
multilevel degenerative diseases and the aging process.  His 
calf muscle atrophy and mildly diminished sensation to 
pinprick in the sciatic distribution indicated some 
longstanding sciatic involvement.  

                                                  II.  Legal 
Analysis 

38 U.S.C.A. § 1155 (West 2002) provides that disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

The veteran is currently in receipt of a 40 percent 
disability evaluation for his right sciatic neuritis under 
the provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8620, 
which is a diagnostic code specific to disability of the 
sciatic nerve.  Under the provisions of this diagnostic code, 
neuritis of the sciatic nerve is rated at 80 percent if 
resulting in complete paralysis when the foot dangles and 
drops, no active movement is possible of muscles below the 
knee, and flexion of knee weakened or (very rarely) lost.  A 
60 percent rating is assigned when there are severe symptoms 
with marked muscular atrophy.  A 40 percent rating is 
assigned with moderately severe symptoms.  A 20 percent 
rating is assigned with moderate symptoms.  A 10 percent 
rating is assigned with mild symptoms.  38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2004).  

The veteran and his representative have contended that the 
veteran's sciatic nerve disability would be more 
appropriately evaluated under the criteria for intervertebral 
disc disease of the lumbar spine.  However, the criteria for 
intervertebral disc syndrome encompass both orthopedic and 
neurological symptomatology and the veteran's service 
connected disability is clearly limited to neurologic 
pathology.  

It is noted, in this regard, that the RO has recently denied 
service connection for intervertebral disc syndrome of the 
lumbar spine.  Accordingly it would be inappropriate to 
evaluate the veteran's sciatic nerve disorder under the 
criteria for intervertebral disc disease.  

Recent examiners have found only mild sensory loss, mild to 
moderate weakness, and "some" atrophy of the right calf 
muscles.  His ankle reflexes are absent, but this symptom is 
present in both lower extremities, and the most recent 
examiner apparently did not attribute this loss to the 
service connected disability.  

The veteran's most significant right sciatic nerve symptom 
involves his complaints of pain, which have been 
characterized as severe.  However, since the report of severe 
pain, the veteran has undergone surgery, and the radiating 
pain in the right leg has improved (private outpatient 
treatment records suggest that it has disappeared with the 
exception of complaints related to a right knee disability).  
Therefore, it appears that the radiating pain is now less 
than severe.  

In sum, the current evidence shows that the veteran's sciatic 
symptoms are in the moderate to moderately severe range.  
Therefore, the disability does not meet or approximate the 
criteria for the "severe" rating.  38 C.F.R. § 4.7 (2004).  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the veteran's claim 
for an increased rating.  Floyd, 9 Vet. App. at 96

In the instant case the RO considered the applicability of § 
3.321 in the September 1998, statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The record shows that the veteran has been hospitalized only 
once during the course of this appeal.  Therefore, it cannot 
be said that the disability has required frequent periods of 
hospitalization.  

On the most recent examination it was reported that the 
veteran has not worked since 1977, when he would have been 
approximately 58.  Since he does not currently work, the 
sciatic nerve disability does not markedly interfere with 
current employment.  Further, it was reported on the recent 
examination that even when he was working, he was able to 
change positions as needed (albeit that he was bothered by 
having to go up and down stairs).  Because the record does 
not show frequent hospitalizations or marked interference 
with employment, this case does not warrant referral for 
consideration of an extraschedular rating.

The weight of the evidence is against a finding that the 
veteran has more than moderately severe incomplete paralysis 
of the right sciatic nerve, accordingly, an increased 
evaluation is not warranted.  38 U.S.C.A. § 5107(b) (West 
2002).  



ORDER

An evaluation in excess of 40 percent for traumatic neuritis 
of the right sciatic nerve is denied.  


REMAND

In January 1998, the RO denied entitlement to service 
connection for bilateral hearing loss.  In its July 2000 
remand, the Board noted that the veteran had submitted a 
notice of disagreement with this decision, and remanded the 
claim for issuance of a statement of the case.  In October 
2002, the RO granted service connection for bilateral hearing 
loss, and evaluated the disability as noncompensable.

In February 2003, the veteran requested an increased rating 
for his bilateral hearing loss.  In an August 2004, rating 
decision the RO continued the noncompensable evaluation.  In 
a statement submitted to the RO in September 2004, the 
veteran's representative argued that the veteran had 
previously perfected an appeal with regard to the evaluation 
of bilateral hearing loss.  The representative also argued 
that the August 2004 rating decision was the product of 
error.

Although the veteran did perfect an appeal with regard to the 
issue of entitlement to service connection for bilateral 
hearing loss, the RO's grant of service connection was a full 
grant of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that 
the grant of service connection for a disability was a 
separate issue from the evaluation of that disability).  

The representative's September 2004, statement does, however, 
meet the criteria for a notice of disagreement with the 
August 2004, rating decision.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement, and the issue must be remanded for the issuance 
of such a statement of the case.  38 U.S.C.A. § 7105 (West 
2002); Manlincon v. West, 12 Vet. App. 238 (1999).

This case is remanded, in part, for the following:

The AMC or RO should issue a statement of 
the case with regard to the issue of 
entitlement to an increased (compensable) 
rating for bilateral hearing loss.  The 
case should be returned to the Board only 
if the veteran submits a timely 
substantive appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
	M.W. GREENSTREET	LAWRENCE M. SULLIVAN
               Veterans Law Judge, 		       Veterans Law 
Judge,
          Board of Veterans' Appeals		   Board of 
Veteran's Appeals


		
	MARK D. HINDIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



